Exhibit 10.3

 

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

among

 

BNP PARIBAS,
BANCWEST CORPORATION

 

and

 

FIRST HAWAIIAN, INC.

 

--------------------------------------------------------------------------------

 

Dated as of August 9, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Certain Definitions

1

 

 

 

Section 2.

Demand Registrations

5

 

 

 

Section 3.

Piggyback Registrations

6

 

 

 

Section 4.

S-3 Registrations

8

 

 

 

Section 5.

Suspension Periods; Blackout Periods

9

 

 

 

Section 6.

Registration Procedures

10

 

 

 

Section 7.

Registration Expenses

13

 

 

 

Section 8.

Indemnification

14

 

 

 

Section 9.

Participation in Underwritten Offerings

16

 

 

 

Section 10.

Securities Act Restrictions

16

 

 

 

Section 11.

Transfers of Rights and Collective Action

16

 

 

 

Section 12.

Miscellaneous

17

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

Registration Rights Agreement, dated August 9, 2016 (this “Agreement”), by and
among BNP Paribas, a corporation organized and domiciled in France (“BNPP”),
BancWest Corporation, a Delaware corporation (“BWC”), and First Hawaiian, Inc.,
a Delaware corporation (the “Company”).

 

WHEREAS, BNPP has decided to pursue an IPO of the common stock, par value $0.01
per share (the “Common Stock”), of the Company and, in connection therewith,
BWC, a wholly-owned subsidiary of BNPP, intends to sell shares of Common Stock
representing approximately 17.4% of the outstanding Common Stock as of the date
hereof in the IPO;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

Section 1.                                           Certain Definitions.  In
this Agreement, the following terms shall have the meanings assigned below:

 

“5% Date” means the first date on which BNPP ceases to beneficially own at least
5% of the outstanding Common Stock.

 

“Affiliate” means, with respect to a specified Person, any specified Person
that, directly or indirectly, controls, or is controlled by, or is under common
control with, such Person.  The term “control” (including the terms
“controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble and includes all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing.

 

“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding:  (1) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (2) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).

 

“Blackout Period” has the meaning set forth in Section 5(b).

 

--------------------------------------------------------------------------------


 

“BNPP” has the meaning set forth in the Preamble.

 

“BWC” has the meaning set forth in the Preamble.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Company” has the meaning set forth in the Preamble.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Demand Registration Statement” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.

 

“Governmental Authority” means any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
self-regulatory organization with competent jurisdiction.

 

“IPO” means the initial public offering and sale of shares of Common Stock of
the Company registered with the SEC.

 

“IPO Lockup” means the restrictions contained in the IPO Underwriting Agreement
(or agreements contemplated therein) on offers, sales and registrations of
Common Stock and related matters following the pricing of the IPO, after giving
effect to any waivers, modifications or terminations of such restrictions.

 

“IPO Underwriting Agreement” means the Underwriting Agreement between the
Company, BNPP, BWC and Goldman, Sachs & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and BNP Paribas Securities Corp., dated August 3, 2016,
relating to the IPO.

 

“Minimum Amount” means at least $75 million of the aggregate market value of all
outstanding Common Stock unless, at any time, the total number of all remaining
shares of Registrable Securities would, if fully sold, yield gross proceeds to
the Stockholder of less than such amount, in which case the “Minimum Amount”
shall mean the gross proceeds to be realized upon the sale of all such remaining
Registrable Securities.

 

“Other Holdback Parties” has the meaning set forth in Section 6.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporate organization, association,
corporation, institution, public benefit corporation, Governmental Authority or
any other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(b).

 

2

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any free
writing prospectus, whether or not required to be filed with the SEC, prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

 

“Registration Expenses” has the meaning set forth in Section 7(a).

 

“Registrable Securities” means, at any time, (i) all Common Stock held of record
by BWC as of the date hereof, (ii) any securities of the Company issued or
issuable after the date hereof with respect to the Common Stock referred to in
clause (i) by way of stock dividend or stock split or in connection with a
combination of stock, recapitalization, merger, consolidation or other
reorganization or otherwise, (iii) all Common Stock issued upon conversion or
exchange of shares of non-voting common stock issued by the Company to BNPP or
any of its Affiliates as of or after the date hereof and (iv) securities issued
by the issuer thereof in exchange for or in replacement of any securities
referred to in clauses (i), (ii) and (iii); provided, however, that any and all
such Common Stock and other securities referred to in clauses (i), (ii),
(iii) and (iv) shall cease to be Registrable Securities if and when such
securities (1) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (2) have been sold to someone other than a
Stockholder in a transaction where a subsequent public distribution of such
securities would not require registration under the Securities Act, or (3) are
not outstanding (or any combination of clauses (1), (2) and (3)).

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all materials incorporated by reference in such Registration
Statement.

 

“Rule 144” means Rule 144 of the Securities Act.

 

“Rule 10b5-1 Plan” has the meaning set forth in Section 4(b).

 

“S-3 Registration” has the meaning set forth in Section 4(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stockholder” means initially BWC and thereafter any other transferee of the
Registrable Securities that becomes a Stockholder pursuant to Section 11, but in
each case only if and for as long as BWC or any such transferee is both (i) a
wholly-owned subsidiary of BNPP (or is BNPP) and (ii) the holder of record of
Registrable Securities.  If at any time there is more than one Stockholder, the
term “Stockholder” shall mean all Stockholders, collectively, unless the context
otherwise requires.  For purposes of this Agreement, the Company may deem and
treat the

 

3

--------------------------------------------------------------------------------


 

registered holder of Registrable Securities as the holder and absolute owner
thereof, and the Company shall not be affected by any notice to the contrary.

 

“Stockholder Agreement” means Stockholder Agreement, dated the date hereof,
between the Company and BNPP.

 

“Stockholder’s Counsel” has the meaning set forth in Section 6(a)(i).

 

“Suspension Period” has the meaning set forth in Section 5.

 

“Termination Date” means the first date on which there is no Registrable
Securities or there is no Stockholder.

 

“Third Party Holdback Period” means any Holdback Period imposed on the
Stockholder pursuant to Section 6 in respect of an underwritten offering of
Common Stock in which (i) the Stockholder did not participate or (ii) the
Stockholder’s participation was reduced pursuant to Section 3(c) or 3(d).

 

“underwriter” means, with respect to any underwritten offering, a securities
dealer who purchases any Registerable Securities as a principal in connection
with a distribution of such securities.

 

“underwritten offering” means a public offering of securities of the Company
registered under the Securities Act in which one or more underwriters
participate in the distribution.

 

“underwritten Shelf Takedown” means an underwritten offering effected pursuant
to an S-3 Registration.

 

In addition to the above definitions, unless the context requires otherwise:

 

(i)                                     any reference to any statute,
regulation, rule or form as of any time shall mean such statute, regulation,
rule or form as amended or modified and shall also include any successor
statute, regulation, rule or form from time to time;

 

(ii)                                  “include”, “includes” and “including”
shall be construed as inclusive without limitation, in each case notwithstanding
the absence of any express statement to such effect, or the presence of such
express statement in some contexts and not in others;

 

(iii)                               references to “Section” or the “Preamble”
are references to Sections or the introductory paragraph of this Agreement,
respectively;

 

(iv)                              references to any Governmental Authority
include any successor to such Governmental Authority;

 

(v)                                 references to any agreement or other
document are to such agreement or document as amended, modified, supplemented or
replaced from time to time;

 

4

--------------------------------------------------------------------------------


 

(vi)                              words such as “herein”, “hereof”,
“hereinafter” and “hereby” when used in this Agreement refer to this Agreement
as a whole; and

 

(vii)                           references to “business day” mean a business day
in The City of New York.

 

Section 2.                                           Demand Registrations.

 

(a)                                 Right to Request Registration.  Subject to
the provisions hereof and to the IPO Lockup and continuing until the Termination
Date, the Stockholder may at any time request registration for resale under the
Securities Act of all or part of the Registrable Securities (exclusive of S-3
Registrations pursuant to Section 4) (a “Demand Registration”); provided,
however, that (based on the then-current market prices) the number of shares of
Registrable Securities included in the Demand Registration would, if fully sold,
yield gross proceeds to the Stockholder of at least the Minimum Amount.  Subject
to Section 2(d) and Section 5 below, the Company shall use reasonable best
efforts to (i) file a Registration Statement registering for resale such number
of shares of Registrable Securities as requested to be so registered pursuant to
this Section 2(a) (a “Demand Registration Statement”) within thirty (30) days
after the Stockholder’s request therefor and (ii) cause such Demand Registration
Statement to be declared effective by the SEC as soon as practical thereafter. 
If permitted under the Securities Act, such Registration Statement shall be one
that is automatically effective upon filing.

 

(b)                                 Number of Demand Registrations.  Subject to
the limitations of this Section 2, the Stockholder shall be entitled to request
up to five (5) Demand Registrations in the aggregate (for all Persons who are or
may become a Stockholder pursuant to Section 11). The Company shall not be
obligated to effect pursuant to Section 2(a) more than two (2) Demand
Registrations during the first 12 months following the date hereof or (ii) more
than three (3) Demand Registrations during any 12-month period thereafter.

 

(c)                                  Priority on Demand Registrations.  The
Company may include Common Stock other than Registrable Securities in a Demand
Registration for any accounts on the terms provided below and, if such Demand
Registration is an underwritten offering, only with the consent of the managing
underwriters of such offering.  If the managing underwriters of the requested
Demand Registration advise the Company and the Stockholder requesting such
Demand Registration that in their opinion the number of shares of Common Stock
proposed to be included in the Demand Registration exceeds the number of shares
of Common Stock that can be sold in such underwritten offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the Common Stock proposed to be sold in such underwritten
offering), the Company shall include in such Demand Registration (i) first, the
number of shares of Registrable Securities that the Stockholder proposes to
sell, and (ii) second, the number of shares of Common Stock proposed to be
included therein by any other Persons (including Common Stock to be sold for the
account of the Company) allocated among such Persons in such manner as the
Company may determine.  If the number of shares of Common Stock that can be sold
is less than the number of shares of Common Stock proposed to be registered
pursuant to clause (i) above by the Stockholder, the amount of Common Stock to
be sold shall be allocated to the Stockholder.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Restrictions on Demand Registrations.  The
Stockholder shall not be entitled to request a Demand Registration (i) within
sixty (60) days after the effective date of any prior Demand Registration,
Piggyback Registration or S-3 Registration or the pricing date of any
underwritten Shelf Takedown or (ii) when the Company is diligently pursuing a
primary underwritten offering pursuant to a Piggyback Registration. The
restriction in this clause (d)(i) shall not apply to any request for a Demand
Registration if the request is to register and sell all remaining Registrable
Securities in an underwritten offering and the managing underwriters for the
offering advise the Company that in their judgment (subject to subsequent
changes in market conditions) all such remaining Registrable Securities could be
sold in such offering.  Notwithstanding the foregoing, the Company shall not be
obligated to take any action that would violate any lockup or similar
restriction relating to any Demand Registration or underwritten Shelf Takedown
then in effect.  The Company, however, shall not be obligated to proceed with a
Demand Registration if the offering to be effected pursuant to such registration
can be effected pursuant to an S-3 Registration and the Company, in accordance
with Section 4, effects or has effected an S-3 Registration pursuant to which
such offering can be effected.

 

(e)                                  Selection of Underwriters.  If any of the
Registrable Securities covered by a Demand Registration is to be sold in an
underwritten offering, the Stockholder shall have the right to select the
managing underwriter or underwriters to administer the offering, but only with
the prior written consent of the Company (which shall not be unreasonably
withheld, conditioned or delayed).

 

(f)                                   Other Registration Rights.  Prior to the
Termination Date, the Company shall not grant to any Person the right to request
the Company (i) to register securities in a Demand Registration unless such
rights are consistent with, and not more favorable than, the provisions hereof,
or (ii) to register any securities other than securities of the same class as
the Registrable Securities being registered in a Demand Registration.

 

Section 3.                                           Piggyback Registrations.

 

(a)                                 Certain Offerings by the Company.  Prior to
the 5% Date, the Company shall not register or propose to register any Common
Stock under the Securities Act for its own account other than one or more
registration statements on Form S-8 or with the approval of BNPP as required by
Section 3.1 of the Stockholder Agreement.

 

(b)                                 Right to Piggyback.  Whenever on or after
the date hereof the Company (i) proposes to register any Common Stock under the
Securities Act (other than a registration statement on Form S-8 or S-4 or any
successor or similar forms) for its own account or (ii) proposes to register any
Common Stock under the Securities Act for the account of one or more holders of
Common Stock (other than the Stockholder), and the form of registration
statement to be used may be used for any registration of Registrable Securities
(a “Piggyback Registration”), the Company shall give written notice to the
Stockholder of its intention to effect such a registration and, subject to
Sections 3(c) and 3(d), shall include in such registration statement and in any
offering of Common Stock to be made pursuant to that registration statement all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein from the Stockholder within ten (10) days after
the Stockholder’s receipt of the Company’s notice. The Company shall have no
obligation to proceed with any Piggyback

 

6

--------------------------------------------------------------------------------


 

Registration and may abandon, terminate and/or withdraw such registration for
any reason at any time prior to the pricing thereof. If the Company or any other
Person other than the Stockholder proposes to sell Common Stock in an
underwritten offering pursuant to a registration statement under the Securities
Act, such offering shall be treated as a primary or secondary underwritten
offering, as applicable, pursuant to a Piggyback Registration.

 

(c)                                  Priority on Primary Piggyback
Registrations.  If a Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company and the managing underwriters
advise the Company and the Stockholder (if the Stockholder has elected to
include Registrable Securities in such Piggyback Registration) that in their
opinion the number of shares of Common Stock proposed to be included in such
offering exceeds the number of shares of Common Stock which can be sold in such
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of the Common Stock proposed to be sold in such
offering), the Company shall include in such registration and offering
(i) first, the number of shares of Common Stock that the Company proposes to
sell, and (ii) second, the number of shares of Common Stock requested to be
included therein by holders of Common Stock, including the Stockholder (if the
Stockholder has elected to include Registrable Securities in such Piggyback
Registration), pro rata among all such holders on the basis of the number of
shares of Common Stock requested to be included therein by all such holders or
as such holders and the Company may otherwise agree.

 

(d)                                 Priority on Secondary Registrations.  If a
Piggyback Registration is initiated as an underwritten registration on behalf of
a holder of Common Stock other than the Stockholder, and the managing
underwriters advise the Company that in their opinion the number of shares of
Common Stock proposed to be included in such registration exceeds the number of
shares of Common Stock that can be sold in such offering without materially
delaying or jeopardizing the success of the offering (including the price per
share of the Common Stock to be sold in such offering), then the Company shall
include in such registration (i) first, the number of shares of Common Stock
requested to be included therein by the holder(s) requesting such registration,
(ii) second, the number of shares of Common Stock requested to be included
therein by (A) other holders of Common Stock including the Stockholder (if the
Stockholder has elected to include Registrable Securities in such Piggyback
Registration) and (B) the Company, pro rata among such holders and the Company
on the basis of the number of shares of Common Stock requested to be included
therein by such holders and the Company, respectively, or as such holders and
the Company may otherwise agree.

 

(e)                                  Selection of Underwriters.  The Company
shall have the right to select the managing underwriter or underwriters to
administer any underwritten offering pursuant to a Piggyback Registration.

 

(f)                                   Other Registration Rights.  Prior to the
Termination Date, the Company shall not grant to any Person the right to request
the Company to register any Common Stock in a Piggyback Registration unless such
rights are consistent with the provisions hereof.

 

7

--------------------------------------------------------------------------------


 

Section 4.                                           S-3 Registrations.

 

(a)                                 Right to Request Registration.  At any time
that the Company is eligible to use Form S-3 and continuing until the
Termination Date, the Stockholder shall be entitled to request on up to three
(3) occasions that the Company file a Registration Statement on Form S-3 (or an
amendment or supplement to an existing registration statement on Form S-3) for a
public offering of all or any portion of the Registrable Securities pursuant to
Rule 415 promulgated under the Securities Act or otherwise (an “S-3
Registration”).  Upon each such request, and subject to Section 5, the Company
shall use reasonable best efforts to (i) file a Registration Statement (or any
amendment or supplement thereto) covering the number of shares of Registrable
Securities specified in such request under the Securities Act on Form S-3 (an
“S-3 Registration Statement”) for public sale in accordance with the method of
disposition specified in such request within thirty (30) days after the
Stockholder’s written request therefor and (ii) cause such S-3 Registration
Statement to become effective as soon as practical thereafter.  If permitted
under the Securities Act, each such Registration Statement shall be one that is
automatically effective upon filing.

 

(b)                                 Right to Effect a Shelf Takedown.  The
Stockholder shall be entitled, at any time and from time to time when an S-3
Registration Statement is effective and until the Termination Date, to sell such
Registrable Securities as are then registered pursuant to such Registration
Statement (each, a “Shelf Takedown”), but only upon not less than fifteen (15)
business days’ prior written notice to the Company (whether or not such takedown
is underwritten); provided, that no prior notice shall be required of any sale
pursuant to a plan that complies with Rule 10b5-1 under the Exchange Act (a
“Rule 10b5-1 Plan”).  The Stockholder shall be entitled to request that a Shelf
Takedown shall be an underwritten offering, provided, however, that (based on
the then-current market prices) the number of shares of Registrable Securities
included in such underwritten Shelf Takedown would yield gross proceeds to the
Stockholder of at least the Minimum Amount; and provided, further, that the
Stockholder shall not be entitled to request any underwritten Shelf Takedown
within sixty (60) days after the pricing date of any other underwritten offering
effected pursuant to a Demand Registration, a Piggyback Registration or an S-3
Registration, or when the Company is diligently pursuing an underwritten
offering pursuant to (or treated as being pursuant to) a Piggyback
Registration.  The Stockholder shall also give the Company prompt written notice
of the consummation of each Shelf Takedown (whether or not underwritten) or the
entry into a Rule 10b5-1 Plan in respect of the Registrable Securities.

 

(c)                                  Priority on Underwritten Shelf Takedowns. 
The Company may include Common Stock other than Registrable Securities in an
underwritten Shelf Takedown for any accounts with the consent of the managing
underwriters of such offering as provided herein.  If the managing underwriters
of the requested underwritten Shelf Takedown advise the Company and the
Stockholder that in their opinion the number of shares of Common Stock proposed
to be included in the underwritten Shelf Takedown exceeds the number of shares
of Common Stock that can be sold in such offering without materially delaying or
jeopardizing the success of the offering (including the price per share of the
Common Stock proposed to be sold in such offering), the Company shall include in
such underwritten Shelf Takedown (i) first, the number of shares of Common Stock
that the Stockholder proposes to sell, and (ii) second, the number of shares of
Common Stock proposed to be included therein by any other Persons (including

 

8

--------------------------------------------------------------------------------


 

Common Stock to be sold for the account of the Company) allocated among such
Persons in such manner as the Company may determine. If the number of shares of
Common Stock that can be sold is less than the number of shares of Registrable
Securities proposed to be included in the underwritten Shelf Takedown pursuant
to clause (i) above, the amount of Common Stock to be so sold shall be allocated
to the Stockholder.  The provisions of this paragraph (c) apply only to a Shelf
Takedown that the Stockholder has requested be an underwritten offering.

 

(d)                                 Selection of Underwriters.  If any of the
Registrable Securities is to be sold in an underwritten Shelf Takedown initiated
by the Stockholder, the Stockholder shall have the right to select the
underwriter or underwriters, but only with the prior written consent of the
Company (which shall not be unreasonably withheld, conditioned or delayed).

 

(e)                                  Other Registration Rights.  Prior to the
Termination Date, the Company shall not grant to any Person the right to request
the Company (i) to register any Common Stock in an S-3 Registration unless such
rights are consistent with, and not more favorable than, the provisions hereof,
or (ii) to include any securities of the Company other than Common Stock in an
underwritten Shelf Takedown.

 

Section 5.                                           Suspension Periods;
Blackout Periods.

 

(a)                                 Suspension Periods. The Company may
(i) delay the filing of a Registration Statement in connection with a Demand
Registration or an S-3 Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Securities pursuant to a
Demand Registration or an S-3 Registration, delay such underwritten or other
offering (and, if it so chooses, withdraw any registration statement that has
been filed), but in each case described in clauses (i) and (ii) only if the
board of directors of the Company determines in good faith that the registration
or offering to be delayed would, if not delayed, materially adversely affect the
Company and its subsidiaries taken as a whole or materially interfere with, or
jeopardize the success of, any pending or proposed material transaction,
including any material debt or equity financing, any material acquisition or
disposition, any material recapitalization or reorganization or any other
material transaction, whether due to commercial reasons, a desire to avoid
premature disclosure of information or any other reason. Any period during which
the Company has delayed a filing or an offering pursuant to this Section 5 is
herein called a “Suspension Period.”  In no event shall there be more than two
(2) Suspension Periods during any rolling period of three hundred sixty-five
(365) days, and the number of days covered by any one or more Suspension Periods
shall not exceed ninety (90) days in the aggregate during any rolling period of
three hundred sixty-five (365) days.  If pursuant to this Section 5 the Company
delays a Demand Registration requested by the Stockholder, the Stockholder shall
be entitled to withdraw such request and, if it does so, such request shall not
count against the limitation on the number of such registrations set forth in
Section 2(b). If pursuant to this Section 5 the Company withdraws an S-3
Registration Statement requested by the Stockholder, the Stockholder shall be
entitled to make a further request for an S-3 Registration pursuant to this
Agreement, which will not count against the limitation on the number of such
registrations set forth in Section 4(a).  The Company shall provide prompt
written notice to the Stockholder of the commencement and termination of any
Suspension Period (and any withdrawal of a registration statement pursuant to
this Section 5), but shall not be obligated under this Agreement to disclose the
reasons therefor.  BNPP shall (and shall cause its Affiliates to) keep the
existence of each Suspension Period

 

9

--------------------------------------------------------------------------------


 

confidential and refrain from making offers and sales of Registrable Securities
(and direct any other Persons making such offers and sales to refrain from doing
so) during each Suspension Period.  For the avoidance of doubt, nothing in this
Section 5(a) shall affect any of BNPP’s rights pursuant to the Stockholder
Agreement.

 

(b)                                 Blackout Periods.  Unless the Company
otherwise permits by notice in writing to the Stockholder, the Stockholder shall
not make any offers or sales of Registrable Securities during the period (each a
“Blackout Period”) beginning on the 15th day of the third month of each fiscal
quarter of the Company and ending one full trading day after the Company
publicly issues its earnings release for such fiscal quarter (or fiscal year in
the case of the fourth fiscal quarter).  A “full trading day” after an earnings
release means at least one full-day trading session on the New York Stock
Exchange shall have elapsed after the public issuance of such earnings release. 
Notwithstanding this Section 5(b), but subject to the other provisions hereof,
Registrable Securities may be offered and sold during a Blackout Period if such
offers and sales are made pursuant to a Rule 10b5-1 Plan that has been
established outside a Blackout Period.

 

Section 6.                                           Registration Procedures.

 

(a)                                 Whenever the Stockholder requests that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use reasonable best efforts to effect, as soon as practical as provided
herein, the registration and the sale of such Registrable Securities in
accordance with the intended methods of disposition thereof, and, pursuant
thereto, the Company shall, as soon as practical as provided herein:

 

(i)                                     subject to the other provisions of this
Agreement, use reasonable best efforts to prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and cause
such Registration Statement to become effective (unless it is automatically
effective upon filing); and before filing a Registration Statement or Prospectus
or any amendments or supplements thereto, furnish to the Stockholder and the
underwriters or other distributors, if any, identified by the Stockholder copies
of all such documents proposed to be filed, including documents incorporated by
reference in the Prospectus and, if requested by the Stockholder, one set of the
exhibits incorporated by reference, and the Stockholder and a single counsel
selected by the Stockholder (“Stockholder’s Counsel”) shall have a reasonable
opportunity to review and comment on the Registration Statement and each such
Prospectus (and each amendment or supplement thereto) before it is filed with
the SEC, and the Stockholder shall have the opportunity to object to any
information pertaining to the Stockholder that is contained therein and the
Company will make the corrections reasonably requested by the Stockholder with
respect to such information prior to filing any Registration Statement or
Prospectus or any amendment or supplement thereto;

 

(ii)                                  in the case of a S-3 Registration, use
reasonable best efforts to prepare and file with the SEC such amendments and
supplements to such S-3 Registration Statement and the Prospectus used in
connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such S-3 Registration Statement
effective for a period of no longer than thirty six (36) months or such lesser
period as is

 

10

--------------------------------------------------------------------------------


 

necessary to complete the distribution of the Common Stock covered by such S-3
Registration Statement;

 

(iii)                               use reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction in
the United States;

 

(iv)                              furnish to the Stockholder and each managing
underwriter, if any, without charge, conformed copies of each Registration
Statement and amendment thereto and copies of each supplement thereto promptly
after they are filed with the SEC (but only one set of exhibits thereto need be
provided); and deliver, without charge, such number of copies of the preliminary
and final Prospectus and any supplement thereto as the Stockholder may
reasonably request in order to facilitate the disposition of the Registrable
Securities of the Stockholder covered by such Registration Statement in
conformity with the requirements of the Securities Act;

 

(v)                                 use reasonable best efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such U.S. jurisdictions as the Stockholder reasonably requests and continue
such registration or qualification in effect in such jurisdictions for as long
as the applicable Registration Statement may be required to be kept effective
under this Agreement (provided that the Company will not be required to
(1) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (v), (2) subject
itself to taxation in any such jurisdiction or (3) consent to general service of
process in any such jurisdiction);

 

(vi)                              notify the Stockholder and each distributor of
such Registrable Securities identified by the Stockholder, at any time when a
Prospectus relating thereto is required under the Securities Act to be delivered
by such distributor, of the occurrence of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits a material fact necessary to make the statements
therein not misleading, and, at the request of the Stockholder, the Company
shall use reasonable best efforts to prepare, as soon as practical, a supplement
or amendment to such Prospectus so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading;

 

(vii)                           in the case of an underwritten offering in which
the Stockholder participates pursuant to a Demand Registration or an S-3
Registration, enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters) as are customary and reasonable for an offering of such kind,
and take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Securities (including, making members of senior

 

11

--------------------------------------------------------------------------------


 

management of the Company available to participate in “road-show” and other
customary marketing activities);

 

(viii)                        in the case of an underwritten offering in which
the Stockholder participates pursuant to a Demand Registration, Piggyback
Registration or an S-3 Registration, and to the extent not prohibited by
applicable law or pre-existing applicable contractual restrictions, (A) make
reasonably available, for inspection by the Stockholder, Stockholder’s Counsel,
the managing underwriters of such offering and one counsel (and one accountant)
for such managing underwriter, pertinent corporate documents and financial and
other records of the Company and its subsidiaries and controlled Affiliates,
(B) cause the Company’s officers and employees to supply information reasonably
requested by the Stockholder or such managing underwriters or attorney in
connection with such offering and (C) make the Company’s independent accountants
available for any such managing underwriters’ due diligence; provided, however,
that such records and other information shall be subject to such confidential
treatment as is customary for underwriters’ due diligence reviews;

 

(ix)                              use reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which
securities of the same class issued by the Company are then listed;

 

(x)                                 provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement and, a reasonable time before any proposed sale of
Registrable Securities pursuant to a Registration Statement;

 

(xi)                              promptly notify the Stockholder and the
managing underwriters of any underwritten offering:

 

(1)                                 when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or any
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

(2)                                 of any request by the SEC for amendments or
supplements to the Registration Statement or the Prospectus or for any
additional information regarding the Stockholder;

 

(3)                                 of the notification to the Company by the
SEC of its initiation of any proceeding with respect to the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement;
and

 

(4)                                 of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; and

 

(xii)                           keep the Stockholder reasonably apprised as to
the intention and progress of the Company with respect to any Registration
Statement hereunder, including by

 

12

--------------------------------------------------------------------------------


 

providing the Stockholder with copies of all written correspondence with the SEC
in connection with any Registration Statement or Prospectus filed hereunder.

 

(b)                                 The Company shall use reasonable best
efforts to file all reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
and will take such further action as the Stockholder shall reasonably request,
all to the extent required to enable the Stockholder to be eligible to sell
Registrable Securities pursuant to Rule 144 under the Securities Act prior to
the Termination Date.

 

(c)                                  The Company may require the Stockholder and
each distributor of Registrable Securities as to which any registration is being
effected to furnish to the Company any other information regarding such Person
and the distribution of such securities as the Company may from time to time
reasonably request.

 

(d)                                 The Stockholder agrees by having its stock
treated as Registrable Securities hereunder that, upon being advised in writing
by the Company of the occurrence of an event pursuant to Section 6(a)(vii), the
Stockholder will immediately discontinue (and direct any other Persons making
offers and sales of Registrable Securities to immediately discontinue) offers
and sales of Registrable Securities until it is advised in writing by the
Company that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 6(a)(vii), and, if
so directed by the Company, the Stockholder will deliver to the Company all
copies, other than permanent file copies then in the Stockholder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

Section 7.                                           Registration Expenses.

 

(a)                                 All expenses incident to any Demand
Registration or S-3 Registration, including all expenses incident to the
Company’s performance of or compliance with this Agreement, all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
Financial Industry Regulatory Authority fees, listing application fees, printing
expenses, transfer agent’s and registrar’s fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
fees and disbursements of counsel for the Company and all independent certified
public accountants and other Persons retained by the Company, and fees and
disbursements of one counsel representing the Stockholder (all such expenses
being herein called “Registration Expenses”) (but not including any underwriting
discounts or commissions attributable to the sale of Registrable Securities or
fees and expenses of counsel representing any underwriters or other
distributors), shall be borne by the Stockholder.  All expenses incident to any
Piggyback Registration, including the Registration Expenses (but not including
any underwriting discounts or commissions attributable to the sale of
Registrable Securities or fees and expenses of counsel representing any
underwriters or other distributors), shall be borne by the Company and the
Stockholder in proportion to the gross proceeds received by each in the
offering.

 

(b)                                 The obligation of each party to bear the
expenses described in Section 7(a) shall apply irrespective of whether a
registration, once properly demanded or requested, if applicable, becomes
effective, is withdrawn or suspended, is converted to another form of
registration and

 

13

--------------------------------------------------------------------------------


 

irrespective of when any of the foregoing shall occur; provided, however, that
Registration Expenses for any Registration Statement withdrawn solely at the
request of the Stockholder (unless withdrawn following commencement of a
Suspension Period pursuant to Section 5) shall be borne by the Stockholder.

 

Section 8.                                           Indemnification.

 

(a)                                 The Company shall indemnify, to the fullest
extent permitted by law, the Stockholder and each Person who controls the
Stockholder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses (including reasonable attorneys’ fees) arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus or any amendment thereof
or supplement thereto or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as (i) the same are made
in reliance and in conformity with information furnished in writing to the
Company by BNPP or the Stockholder or the underwriters expressly for use therein
or (ii) the same are corrected in an amendment or supplement to the Registration
Statement or Prospectus and the Stockholder or any Person who controls the
Stockholder thereafter fails to deliver or cause to be delivered such
Registration Statement or Prospectus as so amended or supplemented prior to or
concurrently with the Registrable Securities to the Person asserting such loss,
claim, damage, liability, judgement cost or expense after the Company has
furnished the Stockholder or such Person who controls the Stockholder such
Registration Statement or Prospectus as so amended or supplemented.  In
connection with an underwritten offering in which the Stockholder participates
conducted pursuant to a registration effected hereunder, the Company shall
indemnify each participating underwriter and each Person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above (including the exceptions thereto as applicable to the
underwriters) with respect to the indemnification of the Stockholder, provided,
however, that this sentence shall apply only if (based on the current market
prices immediately prior thereto) the number of shares of Registrable Securities
to be sold in the offering would yield gross proceeds to the Stockholder of at
least the Minimum Amount (or if the Company otherwise approves the offering for
purposes of this Section 8).

 

(b)                                 In connection with any Registration
Statement in which the Stockholder is participating, BNPP and the Stockholder
shall furnish to the Company in writing such information and certificates as the
Company reasonably requests for use in connection with any such Registration
Statement or Prospectus, or amendment or supplement thereto, and shall
indemnify, to the fullest extent permitted by law, the Company, its officers and
directors and each Person who controls the Company (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities, judgments,
costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees) arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement or
Prospectus, or any amendment or supplement thereto or arising out of or based
upon any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that the same are made in reliance and in conformity with information
furnished in writing to the Company by BNPP or the Stockholder expressly for use
therein.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying Person of any
claim with respect to which it seeks indemnification and (ii) permit such
indemnifying Person to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified Person.  Failure so to notify the indemnifying
Person shall not relieve it from any liability that it may have to an
indemnified Person otherwise than under this Section 8. If such defense is
assumed, the indemnifying Person shall not be subject to any liability for any
settlement made by the indemnified Person without its consent (but such consent
will not be unreasonably withheld).  An indemnifying Person who is entitled to,
and elects to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel (in addition to one local counsel)
for all Persons indemnified by such indemnifying Person with respect to such
claim (and all other claims arising out of the same circumstances), unless in
the reasonable judgment of any indemnified Person there may be one or more legal
or equitable defenses available to such indemnified Person which are in addition
to or may conflict with those available to another indemnified Person with
respect to such claim, in which case such maximum number of counsel for all
indemnified Persons shall be two rather than one).  Failure to give prompt
written notice shall not release the indemnifying Person from its obligations
hereunder. The indemnifying Person shall not consent to the entry of any
judgment or enter into or agree to any settlement relating to a claim or action
for which any indemnified Person would be entitled to indemnification by any
indemnifying Person hereunder unless such judgment or settlement includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
indemnified Person, a release, satisfactory in form and substance to such
indemnified Person, from all liabilities in respect of such claim or action for
which such indemnified Person would be entitled to such indemnification.  The
indemnifying Person shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an indemnified Person unless the indemnifying
Person has also consented to such judgment or settlement.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified Person or any officer, director or
controlling Person of such indemnified Person and shall survive the transfer of
securities and the Termination Date but only with respect to offers and sales of
Registrable Securities made before the Termination Date, and offers and sales of
Registrable Securities made pursuant to a Shelf Takedown that has been priced by
not completed prior to the Termination Date.

 

(e)                                  If the indemnification provided for in or
pursuant to this Section 8 is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying Person, in lieu of indemnifying such indemnified Person,
shall contribute to the amount paid or payable by such indemnified Person as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
Person on the one hand and of the indemnified Person on the other in connection
with the statements or omissions which result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to

 

15

--------------------------------------------------------------------------------


 

information supplied by the indemnifying Person or by the indemnified Person,
and by such Person’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of the Stockholder or BNPP be greater in amount than the amount
for which such indemnifying Person would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 8(a) or
8(b) hereof had been available under the circumstances.

 

Section 9.                                           Participation in
Underwritten Offerings.

 

No Person (including the Stockholder) may participate in any underwritten
offering pursuant to a registration effected hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Stockholder, in the case of any
underwritten offering pursuant to a Demand Registration or any underwritten
Shelf Takedown, or by the Company, in any other case and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lockups and other documents required under the terms of such
underwriting arrangements.

 

Section 10.                                    Securities Act Restrictions.

 

The shares of Registrable Securities are restricted securities under the
Securities Act and may not be offered or sold except pursuant to an effective
registration statement or an available exemption from registration under the
Securities Act.  Accordingly, the Stockholder shall not, directly or through
others, offer or sell any shares of Registrable Securities except pursuant to a
Registration Statement as contemplated herein or pursuant to Rule 144 or another
exemption from registration under the Securities Act, if available.  Prior to
any transfer of shares of Registrable Securities other than pursuant to an
effective registration statement, the Stockholder shall notify the Company of
such transfer and the Company may require the Stockholder to provide, prior to
such transfer, such evidence that the transfer will comply with the Securities
Act (including written representations or an opinion of counsel) as the Company
may reasonably request.  The Company may impose stop-transfer instructions with
respect to any shares of Registrable Securities that are to be transferred in
contravention of this Agreement (including Section 6 and this Section 10).

 

Section 11.                                    Transfers of Rights and
Collective Action.

 

(a)                                 Transfers to BNPP and Subsidiaries. Shares
of Registrable Securities may be transferred to and held by BNPP or any
majority-owned subsidiary of BNPP from time to time and in whole or in part, but
only if the transfer complies with Section 10.  Each such transfer shall be
effective when (but only when) the transferred securities are registered in the
name of the transferee.  Upon any such effective transfer, the transferee shall
automatically become and have the rights of a Stockholder with respect to the
Registrable Securities so transferred and the transferor shall automatically
cease to be and to have the rights of a Stockholder with respect to the
transferred shares of Registrable Securities. The Company may require any
transferee that becomes a Stockholder to sign a written acknowledgement that it
has become a Stockholder hereunder.  Notwithstanding the foregoing, any
Stockholder that (i) ceases to be the registered owner of Registrable Securities
or (ii) ceases to be BNPP or a majority-owned subsidiary of BNPP, shall
automatically cease to be a Stockholder and, in the case of clause (ii), any
shares of

 

16

--------------------------------------------------------------------------------


 

Registrable Securities held by such Person shall automatically cease to be
Registrable Securities for all purposes hereunder.  With respect to any Person
that ceases to be a Stockholder (either entirely or only with respect to
transferred securities), the rights and obligations of such Person arising under
Section 8 or otherwise hereunder with respect to periods and matters existing
before such cessation shall survive such cessation.

 

(b)           Collective Action.  At any time when there is more than one
Stockholder, they shall act collectively as if they were one Stockholder holding
all of their shares of Registrable Securities, and any act, determination or
request permitted or required to be done or made hereunder by any of them shall
be done or made solely by BNPP on their behalf in a coordinated manner as if
they were one Stockholder.  BNPP shall cause each Stockholder (and former
Stockholder) to perform its obligations under, and otherwise comply with, the
provisions of this Agreement.

 

(c)           Transfers to Other Persons. Shares of Registrable Securities may
be transferred to and held by Persons other than BNPP or a majority-owned
subsidiary of BNPP, but only if the transfer complies with Section 10 and only
if, before any such shares are transferred to any such other Person (other than
pursuant to a Registration Statement or Rule 144 under the Securities Act), or
otherwise become held by any such other Person, such other Person agrees in
writing with the Company, in a form reasonably satisfactory to the Company, to
comply with Section 10 with respect to any future transfers of such shares. 
Notwithstanding any other provision of this Agreement, however, no such other
Person shall have the rights of a Stockholder or of BNPP hereunder, and no
shares transferred to or held by any such other Person shall have the benefits
afforded to Registrable Securities hereunder.

 

Section 12.            Miscellaneous.

 

(a)           Notices.  Unless otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing, shall reference this
Agreement and shall be deemed to have been duly given when (i) delivered,
(ii) sent by facsimile or electronic mail or (iii) deposited in the United
States mail or private express mail, postage prepaid.  Such communications must
be sent to the respective parties at the following addresses (or at such other
addresses for a party as shall be specified by like notice):

 

If to the Company:

 

First Hawaiian, Inc.
999 Bishop Street
Honolulu, Hawaii 96813
Attention:  Robert S. Harrison, Chairman and CEO
E-mail:  rharrison@fhb.com

 

with a copy to:

 

17

--------------------------------------------------------------------------------


 

First Hawaiian, Inc.
999 Bishop Street
Honolulu, Hawaii 96813
Attention:  Michael Ching, Executive Vice President, CFO and Treasurer
E-mail:  mching@fhb.com

 

If to the Stockholder:

 

BancWest Corporation

c/o Bank of the West

180 Montgomery Street

San Francisco, California 94104
Attention:  General Counsel
Email:  Vanessa.Washington@bankofthewest.com

 

with a copy to:

 

BancWest Corporation

c/o Bank of the West

180 Montgomery Street

San Francisco, California 94104
Attention:  Chief Financial Officer
Email:  Daniel.Beck@bankofthewest.com

 

If to BNPP:

 

BNP Paribas

3 rue d’Antin
75002 Paris, France
Attention:  Pierre Bouchara — Head of Group Financial Management
Email:  pierre.bouchara@bnpparibas.com

 

(b)           No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

(c)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, it being understood that there are no intended
third party beneficiaries hereof.

 

(d)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York and without regard
to its choice of law principles. Any action or proceeding arising out of or
relating to this Agreement shall be brought in the courts of the State of New
York located in the County of New York or in the United States District Court
for the Southern District of New York (if any party to such action or proceeding
has or can

 

18

--------------------------------------------------------------------------------


 

acquire jurisdiction), and each of the parties hereto or thereto irrevocably
submits to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court.  The Parties to this Agreement agree that any of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the Parties hereto and thereto
irrevocably to waive any objections to venue or to convenience of forum. 
Process in any action or proceeding referred to in the second sentence of this
Section 12(d) may be served on any party to this Agreement anywhere in the
world.

 

(e)           Waiver of Jury Trial.  EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

(f)            Counterparts; Effectiveness.  This Agreement may be executed in
one or more counterparts, including by facsimile or by e-mail delivery of a
“.pdf” format data file, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties and delivered to the other party.

 

(g)           Entire Agreement.  This Agreement shall constitute the entire
agreement between the parties with respect to the subject matter hereof and
shall supersede all previous agreements, negotiations, discussion,
understandings, conversations, commitments and writings with respect to such
subject matter.

 

(h)           Captions.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.

 

(i)            Severability.  In the event any one or more of the provisions
contained in this Agreement or the application thereof to any person or
circumstance is determined by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein, or the application
of such provisions to persons or circumstances or in jurisdictions other than
those as to which have been held invalid, illegal, void or unenforceable, shall
remain in full force and effect and not in any way be affected, impaired or
invalidated thereby.  The parties shall endeavor in good faith negotiations to
replace the invalid, illegal, void or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
invalid, illegal, void or unenforceable provisions.

 

(j)            Amendments.  No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the party against whom it is sought to enforce such
waiver, amendment, supplement or modification.

 

19

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

FIRST HAWAIIAN, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name:

Robert S. Harrison

 

 

Title:

Chairman of the Board and
Chief Executive Officer

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

 

By:

/s/ Michel Vial

 

 

Name:

Michel Vial

 

 

Title:

Head of Development

 

 

 

 

 

By:

/s/ Emmeline Travers

 

 

Name:

Emmeline Travers

 

 

Title:

Senior Analyst

 

 

 

 

 

BANCWEST CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name:

Thibault Fulconis

 

 

Title:

Vice Chairman

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------